Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Christopher Earl Keeton, Appellant                      Appeal from the 278th District Court of
                                                         Leon County, Texas (Tr. Ct. No. CM-13-
 No. 06-17-00015-CR            v.                        00242). Memorandum Opinion delivered by
                                                         Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                            Justice Burgess participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the statute for
the offense is Section 22.011(a)(1)(B)(i) of the Texas Penal Code. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Christopher Earl Keeton, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED OCTOBER 16, 2017
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk